Execution Version

Exhibit 10.4

﻿

AMENDMENT NO. 3 TO

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

﻿

This AMENDMENT NO. 3 TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
(“Amendment”)  entered into and effective as of July 11, 2016 (the “Effective
Date”) is by and among Callon Petroleum Company, a Delaware corporation (the
“Borrower”), the subsidiaries of the Borrower party hereto (the “Guarantors”),
the Lenders party hereto (as defined below), and JPMorgan Chase Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”) and as an issuing lender (in such capacity, the “Issuing Lender”).

﻿

RECITALS

﻿

A.The Borrower is party to that certain Fifth Amended and Restated Credit
Agreement dated as of March 11, 2014 among the Borrower, the financial
institutions party thereto from time to time, as lenders (the “Lenders”), the
Administrative Agent and the Issuing Lender (as amended by that certain
Amendment No. 1 to Fifth Amended and Restated Credit Agreement dated June 11,
2014 and that certain Amendment No. 2 to Fifth Amended and Restated Credit
Agreement dated October 8, 2014, and as the same may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).

﻿

B.Certain financial institutions not previously party to the Credit Agreement
(each a “New Lender”) have agreed to become a party to the Credit Agreement as
Lenders pursuant to the terms hereof.

﻿

C.The Lenders party to the Credit Agreement prior to the effectiveness of this
Amendment (the “Existing Lenders”) wish to reallocate the Commitments pursuant
to the terms hereof in order to allow the New Lenders to acquire an interest in
the Commitments and in order to effect such reallocation, the Existing Lenders
have agreed to assign certain percentages of their rights and obligations under
the Credit Agreement as Lenders to the New Lenders pursuant to the terms hereof.

﻿

D.Subject to the terms and conditions set forth herein, the parties hereto wish
to amend the Credit Agreement as provided herein.

﻿

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

﻿

Section 1.Defined Terms.  As used in this Amendment, each of the terms defined
in the opening paragraph and the Recitals above shall have the meanings assigned
to such terms therein.  Each term defined in the Credit Agreement and used
herein without definition shall have the meaning assigned to such term in the
Credit Agreement (as amended hereby), unless expressly provided to the contrary.

﻿

Section 2.Other Definitional Provisions.  Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Amendment, unless otherwise specified.  The words “hereof”,  “herein”, and
“hereunder” and words of similar import when used in this Amendment shall refer
to this Amendment as a whole and not to any particular provision of this
Amendment.  The term “including” means “including, without
limitation,”.  Paragraph headings have been inserted in this Amendment as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Amendment and shall not be used in the
interpretation of any provision of this Amendment.

﻿

Section 3.Amendments to Credit Agreement.  

 

(a)



Section 1.01 of the Credit Agreement is hereby amended by amending and restating
the following definitions to read as follows:

﻿

“Fee Letter” means that certain fee letter agreement dated February 13, 2014
among JPMCB, J.P. Morgan Securities LLC, and the Borrower and each other fee
letter agreement entered into from time to time among JPMCB, J.P. Morgan
Securities LLC, and the Borrower with respect to this Agreement and the
transactions contemplated herein..

﻿

“Forecasted Production” means the anticipated production volumes attributable to
Proven Reserves of the Borrower and its Subsidiaries as reflected in the most
recent Engineering Report delivered to the Administrative Agent pursuant to
Section 5.06(c) (or the most recent quarterly Engineering Report delivered to
the Administrative Agent in the event that the Borrower elects to deliver
Engineering Reports on a quarterly basis; provided that at least one such
Engineering Report each fiscal year shall be an Independent Engineering Report),
after giving effect to any pro forma adjustments for the consummation of any
acquisitions or dispositions since the effective date of such Engineering Report
and, at the election of the Borrower, any



--------------------------------------------------------------------------------

 

net reserve revisions to the extent that (i) the anticipated production volumes
attributable to Proven Reserves have increased or decreased by an aggregate
amount of 5% or more as a result of such net reserve revisions (the “Pro Forma
Reserve Revisions”), and (ii) the Borrower has delivered to the Administrative
Agent an updated Internal Engineering Report or other supporting information
satisfactory to the Administrative Agent which reasonably demonstrates the basis
for such Pro Forma Reserve Revisions.     

﻿

(b)



Section 6.14 of the Credit Agreement is hereby amended by amending and restating
clauses (b)(ii) and (iii) thereof to read as follows: 

﻿

(ii)as of the date such Hedge Contract is executed, when aggregated with all
other Hedge Contracts in effect on any date of determination (other than puts or
floors for which there exists no deferred obligation to pay the related premium
or other purchase price and basis differential swaps), would not cause the
aggregate notional volume per month for each of crude oil and natural gas,
calculated separately, under all Hedge Contracts then in effect to exceed (A)
eighty five percent (85%) of Forecasted Production for any month during the
first and second year of the forthcoming five year period, and (B) seventy five
percent (75%) of Forecasted Production for any month during the third, fourth
and fifth years of the forthcoming five year period;

﻿

(iii)in addition to Hedge Contracts under Section 6.14(b)(ii), in connection
with a proposed acquisition of Oil and Gas Properties or Equity Interests of a
Person owning Oil and Gas Properties (a “Proposed Acquisition”), the Borrower or
any Subsidiary may also enter into incremental Hedge Contracts with respect to
the reasonably anticipated projected production from the Oil and Gas Properties
subject of the Proposed Acquisition so long as: (A) the Borrower or a Subsidiary
has signed a definitive acquisition agreement in connection with a Proposed
Acquisition; (B) the aggregate notional volume per month for each of crude oil
and natural gas, calculated separately, associated with such incremental Hedge
Contracts do not exceed (1) eighty five percent (85%) of anticipated production
volumes attributable to Proven Reserves associated with the Oil and Gas
Properties subject of such Proposed Acquisition for any month during the first
and second year of the forthcoming five year period, and (2) seventy five
percent (75%) of anticipated production volumes attributable to Proven Reserves
associated with the Oil and Gas Properties subject of such Proposed Acquisition
for any month during the third, fourth and fifth years of the forthcoming five
year period (in each case, as forecast based upon the reserve report for the Oil
and Gas Properties subject of such Proposed Acquisition which has been delivered
to the Administrative Agent) and (C) the aggregate notional volume of crude oil
and natural gas covered under all such incremental Hedge Contracts shall not
exceed 30% of the aggregate notional volume of crude oil and natural gas that
would otherwise be permitted to be covered under Section 6.14(b)(ii) without
giving effect to such Proposed Acquisition; provided that, the Borrower shall
promptly terminate or unwind such incremental Hedge Contracts if (x) the
Borrowing Base Utilization Percentage exceeds 85% at any time prior to the
closing of such Proposed Acquisition (provided that, such maximum percentage
shall be increased to 90% if the aggregate notional volume of crude oil and
natural gas covered under all such incremental Hedge Contracts does not exceed
20% of the aggregate notional volume of crude oil and natural gas that would
otherwise be permitted to be covered under Section 6.14(b)(ii) without giving
effect to such Proposed Acquisition), (y) sixty (60) days have passed since the
specified closing date set forth in the definitive acquisition agreement for
such Proposed Acquisition was entered into, or (z) three (3) days have passed
since the termination of the definitive acquisition agreement for such Proposed
Acquisition; 

﻿

(c)



Schedule I to the Credit Agreement (Pricing Grid) is hereby amended and restated
in its entirety in the form attached hereto as Schedule I.

﻿

(d)



Schedule II to the Credit Agreement (Borrower, Administrative Agent, and Lender
Information) is hereby amended and restated in its entirety in the form attached
hereto as Schedule II.

﻿

Section 4.Borrowing Base Increase.  Effective as of the Effective Date, the
Borrowing Base is hereby increased from $300,000,000.00 to $385,000,000.  Once
effective, the new Borrowing Base amount shall remain in effect at that level
until the Borrowing Base is redetermined or reduced in accordance with the
Credit Agreement.

﻿

Section 5.New Lenders and Reallocation of Commitments.  The Lenders have agreed
among themselves to reallocate the Commitments and to, among other things, allow
the New Lenders to become parties to the Credit Agreement as Lenders by
acquiring an interest in the Commitments.  Each of the Administrative Agent and
the Borrower hereby consents to (a) the reallocation of the Commitments, and (b)
each New Lender’s acquisition of an interest in the Commitments.  The
assignments by the Existing Lenders necessary to effect the reallocation of the
Commitments and the assumptions by the New Lenders necessary for such New
Lenders to acquire such interests are hereby consummated pursuant to the terms
and provisions of this Section 5 of this Amendment and Section 9.06 of the
Credit Agreement, and the Borrower, the Administrative Agent and each Lender,
including each New Lender, hereby consummates such assignment and assumption
pursuant to the terms, provisions and representations of the Assignment and
Assumption attached as Exhibit A to the Credit Agreement as if each of them had
executed and delivered an Assignment and Assumption (with the Effective Date, as
defined therein, being the Effective Date hereof); provided that any New Lender
that is a



2

 

--------------------------------------------------------------------------------

 

Foreign Lender shall have delivered to the Borrower (with a copy to the
Administrative Agent) the documentation required pursuant to, and otherwise
complied with all provisions of, Section 2.14(f) of the Credit Agreement.  On
the Effective Date and after giving effect to such assignments and assumptions,
the Commitments of each Lender shall be as set forth on Schedule II of the
Credit Agreement, as amended by this Amendment.  Each Lender hereby consents and
agrees to the Commitments as set forth opposite such Lender’s name on Schedule
II to the Credit Agreement, as amended by this Amendment.  With respect to the
foregoing assignments and assumptions, in the event of any conflict between this
Section 5 of this Amendment and Section 9.06 of the Credit Agreement, this
Section 5 of this Amendment shall control.  For purposes of the foregoing
assignments, each of the Existing Lenders represents and warrants that it is not
a Defaulting Lender.

﻿

Section 6.Representations and Warranties.  The Borrower and each
Guarantor hereby represents and warrants that: (a) after giving effect to this
Amendment, the representations and warranties contained in the Credit Agreement,
as amended hereby, and the representations and warranties contained in the other
Loan Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
that already is qualified or modified by materiality in the text thereof) on and
as of the date hereof as if made on as and as of such date except to the extent
that any such representation or warranty expressly relates solely to an earlier
date, in which case such representation or warranty is true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representation or warranty that already is qualified or
modified by materiality in the text thereof) as of such earlier date; (b) after
giving effect to this Amendment, no Default has occurred and is continuing;
(c) the execution, delivery and performance of this Amendment are within the
limited liability company, limited partnership, or corporate power and authority
of the Borrower and each Guarantor and have been duly authorized by appropriate
limited liability company, limited partnership or corporate action and
proceedings; (d) this Amendment constitutes the legal, valid, and binding
obligation of the Borrower and each Guarantor enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) there are no governmental or other third party
consents, licenses and approvals required in connection with the execution,
delivery, performance, validity and enforceability of this Amendment;  and
(f) the Liens under the Security Instruments are valid and subsisting and secure
the Obligations, as amended hereby.    

﻿

Section 7.Conditions to Effectiveness.  This Amendment shall become effective as
of the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions precedent:    

﻿

(a)



The Administrative Agent shall have received multiple original counterparts, as
requested by the Administrative Agent, of:

﻿

(i.)



this Amendment, duly and validly executed and delivered by duly authorized
officers of the Borrower, the Guarantors, the Administrative Agent, and the
Lenders;

﻿

(ii.)



a Note, duly and validly executed and delivered by duly authorized officers of
the Borrower, payable to the order of each Lender in the amount of its
Commitment after giving effect to Section 5 hereof;

﻿

(iii.)



copies, certified as of the Effective Date by a Responsible Officer or the
secretary or an assistant secretary of the Borrower of (A) the resolutions of
the board of directors of the Borrower approving this Amendment and the Loan
Documents to which the Borrower is a party (or certifying that such resolutions
have not been amended or otherwise modified since the date they were previously
delivered to the Administrative Agent), (B) the articles or certificate of
incorporation and the bylaws of the Borrower (or certifying that such documents
have not been amended or otherwise modified since the date they were previously
delivered to the Administrative Agent), (C) certificates of good standing and
existence for the Borrower in the state, province or territory in which the
Borrower is organized, which certificates shall be dated a date not earlier than
30 days prior to the date hereof, and (D) all other documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Amendment;

﻿

(iv.)



copies, certified as of the Effective Date by a Responsible Officer or the
secretary or an assistant secretary of each Guarantor of (A) the resolutions of
the board of directors (or other applicable governing body) of such Guarantor
approving this Amendment and the Loan Documents to which such Guarantor is a
party (or certifying that such resolutions have not been amended or otherwise
modified since the date they were previously delivered to the Administrative
Agent), (B) the articles or certificate (as applicable) of incorporation (or
organization) and bylaws of such Guarantor (or certifying that such documents
have not been amended or otherwise modified since the date they were previously
delivered to the Administrative Agent), (C) certificates of good standing and
existence for such Guarantor in the state, province or territory in which such
Guarantor is organized, which certificates shall be dated a date not earlier
than 30 days prior to the date hereof, and (D) all other documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Amendment; and

﻿

(b)



Representations and Warranties.  The representations and warranties in this
Amendment shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that



3

 

--------------------------------------------------------------------------------

 

already are qualified or modified by materiality in the text thereof) as of the
date hereof except to the extent that any such representation or warranty
expressly relates solely to an earlier date, in which case it shall have been
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of such
earlier date, and no Default shall have occurred and be continuing.

﻿

(c)



Consents, Licenses, Approvals, etc.  The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower certifying that
all consents, licenses and approvals required in accordance with applicable
Legal Requirements, or in accordance with any document, agreement, instrument or
arrangement to which the Borrower, any Guarantor or any of their respective
Subsidiaries is a party, in connection with the execution, delivery,
performance, validity and enforceability of this Amendment and the other Loan
Documents have been obtained.  In addition, the Borrower, the Guarantors and
their respective Subsidiaries shall have all such material consents, licenses
and approvals required in connection with the continued operation of the
Borrower, such Guarantors and such Subsidiaries and such approvals shall be in
full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority which
would restrain, prevent or otherwise impose adverse conditions on this Amendment
and the actions contemplated hereby.

﻿

(d)



No Proceeding or Litigation; No Injunctive Relief.  No action, suit,
investigation or other proceeding (including the enactment or promulgation of a
statute or rule) by or before any arbitrator or any Governmental Authority shall
be threatened or pending and no preliminary or permanent injunction or order by
a state or federal court shall have been entered (i) in connection with (A) any
of the Oil and Gas Properties or other Properties of the Borrower and its
Subsidiaries which, in the Administrative Agent’s sole discretion, could
reasonably be expected to result in a Material Adverse Change or (B) this
Amendment or any transaction contemplated hereby or (ii) which, in any case, in
the judgment of the Administrative Agent, could reasonably be expected to result
in a Material Adverse Change.

﻿

(e)



Fees.  On the Effective Date, the Borrower shall have paid the fees required by
the Fee Letter dated July 6, 2016 and all costs and expenses that have been
invoiced not less than two (2) days prior to the Effective Date and are payable
pursuant to Section 9.04 of the Credit Agreement, together with such additional
amounts as shall constitute the Administrative Agent’s counsel’s reasonable
estimate of expenses and disbursements to be incurred by such counsel in
connection with the recording and filing of Mortgages and Uniform Commercial
Code financing statements; provided, that, such estimate shall not thereafter
preclude further settling of accounts between the Borrower and the
Administrative Agent.

﻿

Section 8.Acknowledgments and Agreements. 

﻿

(a)



The Borrower acknowledges that on the date hereof all outstanding Obligations
are payable in accordance with its terms and the Borrower waives any defense,
offset, counterclaim or recoupment with respect thereto.

﻿

(b)



The Administrative Agent, the Issuing Lender, and the Lenders hereby expressly
reserve all of their rights, remedies, and claims under the Loan Documents, as
amended hereby.  Except as expressly set forth herein, this Amendment shall not
constitute a waiver or relinquishment of (i) any Default or Event of Default
under any of the Loan Documents, as amended hereby, (ii) any of the agreements,
terms or conditions contained in any of the Loan Documents, as amended hereby,
(iii) any rights or remedies of the Administrative Agent, the Issuing Lender, or
any Lender with respect to the Loan Documents, as amended hereby, or (iv) the
rights of the Administrative Agent, the Issuing Lender, or any Lender to collect
the full amounts owing to them under the Loan Documents, as amended hereby.

﻿

(c)



The Borrower, each Guarantor, Administrative Agent, the Issuing Lender and each
Lender do hereby adopt, ratify, and confirm the Credit Agreement, as amended
hereby, and acknowledge and agree that the Credit Agreement, as amended hereby,
is and remains in full force and effect, and the Borrower and each Guarantor
acknowledge and agree that their respective liabilities and obligations under
the Credit Agreement, as amended hereby, the Loan Documents, and the Guaranty,
are not impaired in any respect by this Amendment.

﻿

(d)



From and after the date hereof, all references to the Credit Agreement and the
Loan Documents shall mean such Credit Agreement and such Loan Documents as
amended by this Amendment and the other documents executed pursuant
hereto.  This Amendment is a Loan Document for the purposes of the provisions of
the other Loan Documents.  Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment shall be a
Default or Event of Default, as applicable, under the Credit Agreement.

﻿

(e)



From and after the Effective Date, the Borrower shall indemnify the
Administrative Agent, and hold it harmless from, any and all losses, claims,
damages, liabilities and related expenses, including Taxes and the fees, charges
and disbursements of any counsel for any of the foregoing, arising in connection
with the Administrative Agent’s treating, for purposes of



4

 

--------------------------------------------------------------------------------

 

determining withholding Taxes imposed under FATCA, the Credit Agreement as
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

﻿

(f)



Within thirty (30) days of the date hereof (or such later date as the
Administrative Agent shall approve in its sole discretion), the Borrower shall
deliver duly executed counterparts of Mortgages (or supplements thereto) which,
together with all existing Mortgages delivered and in effect, is sufficient to
grant to the Administrative Agent an Acceptable Security Interest on at least
80% of the PV 9 of all of the Borrower’s and the Guarantors’ Oil and Gas
Properties constituting Proven Reserves  as evaluated in the most recently
delivered Engineering Report.  The failure by the Borrower to comply with this
Section 8(f) shall be an automatic Event of Default.

﻿

(g)



Within sixty (60) days of the date hereof (or such later date as the
Administrative Agent shall approve in its sole discretion), the Borrower shall
deliver such title information as the Administrative Agent may reasonably
require, all of which shall be reasonably satisfactory to the Administrative
Agent in form and substance, on at least 80% of the PV 9 of all of the
Borrower’s and the Guarantors’ Oil and Gas Properties constituting Proven
Reserves as evaluated in the most recently delivered Engineering Report.  The
failure by the Borrower to comply with this Section 8(g) shall be an automatic
Event of Default.

﻿

Section 9.Reaffirmation of the Guaranty.  Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, all of the Guaranteed
Obligations (as defined in the Guaranty), as such Guaranteed Obligations may
have been amended by this Amendment, and its execution and delivery of this
Amendment does not indicate or establish an approval or consent requirement by
such Guarantor under the Guaranty in connection with the execution and delivery
of amendments, consents or waivers to the Credit Agreement, the Notes or any of
the other Loan Documents.

﻿

Section 10.Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument.  This Amendment may be executed by
facsimile or other electronic signature and all such signatures shall be
effective as originals.

﻿

Section 11.Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

﻿

Section 12.Invalidity.  In the event that any one or more of the provisions
contained in this Amendment shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Amendment.

﻿

Section 13.Governing Law.  This Amendment shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York.

﻿

Section 14.Entire Agreement.  THIS Amendment, THE CREDIT AGREEMENT, AS AMENDED
HEREBY, THE OTHER LOAN DOCUMENTS, ANY TREASURY MANAGEMENT AGREEMENTS WITH A
TREASURY MANAGEMENT BANK, AND ANY HEDGE CONTRACTS WITH SWAP COUNTERPARTIES,
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED
CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH
RESPECT THERETO.

﻿

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

﻿

[SIGNATURES BEGIN ON NEXT PAGE]

 

5

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

﻿

BORROWER:CALLON PETROLEUM COMPANY

﻿

﻿

﻿

 

 

 

﻿

By:

/s/ Joseph C. Gatto, Jr.

 

﻿

Joseph C. Gatto, Jr.

 

﻿

Chief Financial Officer, Senior Vice President and Treasurer

 

﻿

GUARANTOR:CALLON PETROLEUM OPERATING COMPANY

﻿

﻿

﻿

 

 

 

﻿

By:

/s/ Joseph C. Gatto, Jr.

 

﻿

Joseph C. Gatto, Jr.

 

﻿

Chief Financial Officer, Senior Vice President and Treasurer

 

﻿





Signature page to

Amendment No. 3 to Fifth Amended and Restated Credit Agreement

(Callon Petroleum Company)

--------------------------------------------------------------------------------

 



﻿

 

 

 

 

ADMINISTRATIVE AGENT/

 

 

 

 

ISSUING LENDER/LENDER:

 

JPMORGAN CHASE BANK, NATIONAL

 

﻿

 

ASSOCIATION, as Administrative Agent, an

 

﻿

 

Issuing Lender, and a Lender

 

﻿

 

 

 

 

﻿

 

By:

/s/ Anson Williams

 

﻿

 

Name:

Anson Williams

 

﻿

 

Title:

Authorized Signatory

 

﻿

﻿

﻿







Signature page to

Amendment No. 3 to Fifth Amended and Restated Credit Agreement

(Callon Petroleum Company)

--------------------------------------------------------------------------------

 



﻿

 

 

 

 

LENDER:

 

REGIONS BANK

 

﻿

 

 

 

 

﻿

 

By:

/s/ Michael Kutcher

 

﻿

 

Name:

Michael Kutcher

 

﻿

 

Title:

Assistant Vice President

 

﻿









Signature page to

Amendment No. 3 to Fifth Amended and Restated Credit Agreement

(Callon Petroleum Company)

--------------------------------------------------------------------------------

 



﻿

 

 

 

 

LENDER:

 

THE BANK OF NOVA SCOTIA

 

﻿

 

 

 

 

﻿

 

By:

/s/ Alan Dawson

 

﻿

 

Name:

Alan Dawson

 

﻿

 

Title:

Director

 





Signature page to

Amendment No. 3 to Fifth Amended and Restated Credit Agreement

(Callon Petroleum Company)

--------------------------------------------------------------------------------

 



﻿

 

 

 

 

LENDER:

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

﻿

 

 

 

 

﻿

 

By:

/s/ Robert James

 

﻿

 

Name:

Robert James

 

﻿

 

Title:

Director

 









Signature page to

Amendment No. 3 to Fifth Amended and Restated Credit Agreement

(Callon Petroleum Company)

--------------------------------------------------------------------------------

 



﻿

 

 

 

 

LENDER:

 

CITIBANK, N.A.

 

﻿

 

 

 

 

﻿

 

By:

/s/ Daniel A Davis

 

﻿

 

Name:

Daniel A Davis

 

﻿

 

Title:

SVP

 









Signature page to

Amendment No. 3 to Fifth Amended and Restated Credit Agreement

(Callon Petroleum Company)

--------------------------------------------------------------------------------

 



﻿

 

 

 

 

LENDER:

 

KEYBANK NATIONAL ASSOCIATION

 

﻿

 

 

 

 

﻿

 

By:

/s/ George E. McKean

 

﻿

 

Name:

George E. McKean

 

﻿

 

Title:

Senior Vice President

 









Signature page to

Amendment No. 3 to Fifth Amended and Restated Credit Agreement

(Callon Petroleum Company)

--------------------------------------------------------------------------------

 



﻿

 

 

 

 

LENDER:

 

ROYAL BANK OF CANADA

 

﻿

 

 

 

 

﻿

 

By:

/s/ Don J. McKinnerney

 

﻿

 

Name:

Don J. McKinnerney

 

﻿

 

Title:

Authorized Signatory

 









Signature page to

Amendment No. 3 to Fifth Amended and Restated Credit Agreement

(Callon Petroleum Company)

--------------------------------------------------------------------------------

 



﻿

 

 

 

 

LENDER:

 

SUNTRUST BANK

 

﻿

 

 

 

 

﻿

 

By:

/s/ Chulley Bogle

 

﻿

 

Name:

Chulley Bogle

 

﻿

 

Title:

Vice President

 









Signature page to

Amendment No. 3 to Fifth Amended and Restated Credit Agreement

(Callon Petroleum Company)

--------------------------------------------------------------------------------

 



﻿

 

 

 

 

LENDER:

 

BOKF, NA DBA BANK OF OKLAHOMA

 

﻿

 

 

 

 

﻿

 

By:

/s/ John Krenger

 

﻿

 

Name:

John Krenger

 

﻿

 

Title:

Vice President

 

 

Signature page to

Amendment No. 3 to Fifth Amended and Restated Credit Agreement

(Callon Petroleum Company)

--------------------------------------------------------------------------------

 

 

﻿

 

 

 

 

LENDER:

 

CIT BANK, N.A.

 

﻿

 

 

 

 

﻿

 

By:

/s/ Zachary Holly

 

﻿

 

Name:

Zachary Holly

 

﻿

 

Title:

Vice President

 

 

Signature page to

Amendment No. 3 to Fifth Amended and Restated Credit Agreement

(Callon Petroleum Company)

--------------------------------------------------------------------------------

 

 

﻿

 

 

 

 

LENDER:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

﻿

 

 

 

 

﻿

 

By:

/s/ Robert Hetu

 

﻿

 

Name:

Robert Hetu

 

﻿

 

Title:

Authorized Signatory

 

﻿

 

 

 

 

﻿

 

By:

/s/ Warren Van Heyst

 

﻿

 

Name:

Warren Van Heyst

 

﻿

 

Title:

Authorized Signatory

 

﻿

 

Signature page to

Amendment No. 3 to Fifth Amended and Restated Credit Agreement

(Callon Petroleum Company)

--------------------------------------------------------------------------------

 

﻿

 

 

 

 

LENDER:

 

IBERIABANK, N.A.

 

﻿

 

 

 

 

﻿

 

By:

/s/ Tyler S. Thoem

 

﻿

 

Name:

Tyler S. Thoem

 

﻿

 

Title:

Senior Vice President

 

﻿





Signature page to

Amendment No. 3 to Fifth Amended and Restated Credit Agreement

(Callon Petroleum Company)

--------------------------------------------------------------------------------

 



﻿

 

 

 

 

LENDER:

 

WHITNEY BANK

 

﻿

 

 

 

 

﻿

 

By:

/s/ William Jochetz

 

﻿

 

Name:

William Jochetz

 

﻿

 

Title:

Vice President

 

﻿

﻿



Signature page to

Amendment No. 3 to Fifth Amended and Restated Credit Agreement

(Callon Petroleum Company)

--------------------------------------------------------------------------------